DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 9 recites the limitation "the raised portion" in line 1. There is insufficient antecedent basis for this limitation in the claim. The examiner is under the interpretation that this was done by mistake by the applicant. The raised portion is not recited within claim 1 but is recited within claim 8 which leads the examiner to believe that claim 9 was intended to be dependent from claim 8 and not claim 1. Examiner is interpreting claim 9 to say “The portable pet door of claim 8” and recommends the applicant amends as stated above.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter.

	With regard to claim 1
A portable pet door, comprising: 
a plurality of panels (13, 14) hingedly connected (12) together, wherein there is at least an upper panel (13) and a lower panel (14); 
a connector (15) placed on a top portion (see figure 1) of the upper panel (13), wherein the connector (15) can attach the portable pet door (10) to a door jamb (21).

	With regard to claim 2 
The portable pet door of claim 1, further comprising: a pet flap (17) connected to the lower panel (14).

	With regard to claim 3 
The portable pet door of claim 2, wherein, the pet flap (17) is removably connected (“The door 17 is swingably mounted to passageway top edge 51 by a pivot fastener 56”, column 4 lines 10-11).

	With regard to claim 4


	With regard to claim 5, 
pet door of claim 1, wherein, the pet flap (17) is composed of rubber (“The swinging door panel 17 may be made out of the same materials as the door structure, or may be made out of a hard rubber”, column 3 lines 31-33) 

With regard to claim 11
The portable pet door of claim 1, wherein, the plurality of panels (13, 14) have an inner material (24, made out of wood) and an outer material (area surrounding 24 making up 13, 14 ”may be manufactured out of metal…”, column 3 lines 24-17) (Figures 1-2 show a different material being used for 24 as opposed to the surrounding areas that make up 13,14) 

With regard to claim 14
The portable pet door of claim 11, wherein, the outer material (area surrounding 24 making up 13, 14) is a hard material (metal is a hard material) 

With regard to claim 15


	With regard to claim 22, Porter teaches
A method for installing a portable pet door, the method comprising: 
opening a sliding door (22); attaching a first part of a connector (15, side closest to 21) to the top of a doorjamb (21); attaching the connector (15) on the pet door (10) to the first part of the connector (15, side closest to 13); closing the sliding door (21)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Holzworth (US20160242392 hereinafter Holzworth).

	With regard to claim 6, Porter teaches
	A pet flap (17) that is composed of rubber (“The swinging door panel 17 may be made out of the same materials as the door structure, or may be made out of a hard rubber”, column 3 lines 31-33).

	Porter is silent to the rubber material used for the pet flap is neoprene.

	However Holzworth teaches a harness that makes contact with a pet being composed of neoprene (“the support device 114 may include a sling or harness 128 made from a flexible material, such as rubber or neoprene”, paragraph [0018]).

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Porter, to have the pet flap be composed of neoprene because neoprene is a known flexible pet friendly material that will allow animals to travel through the pet flap easily and without irritation.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Sullivan (US 20100269413 hereinafter Sullivan).

	With regard to claim 7, Porter does not teach 
Insulation disposed within interior portions of each of the panels (13, 14)

However Sullivan teaches a pet door that has insulation disposed within an interior portion (“Top module 2, center module 3, and bottom module 4 are designed to be of an injection molded or injection blow molded polymer construction with a rigid insulation core”, paragraph [0059]) of each of it’s plurality of panels (2, 3, 4) 
	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Porter, to have insulation disposed within an interior portion of the panels because insulation was known in the art to both resist heat and cold flow from entering a home which improves the homes energy efficiency and thus reduces heating and cooling cost.

Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Dunavin (US10435942 hereinafter Dunavin).

	With regard to claim 8, Porter does not teach


	However Dunavin teaches a pet door that has a raised portion (11) located on a bottom portion of a pet flap (10)

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Porter, to have a raised portion located on the bottom of the pet flap because the added material on the bottom of the flap will shift weight to the bottom of the panel and allow the flap to come to the closed position faster thus allowing for less wear and tear of the flap. 

	With regard to claim 9, Dunavin teaches 
the raised portion (11) is weighted (the addition of raised portion 11 adds more weight to the bottom of the flap as opposed to portions above that don’t have the raised portion) so as to bias the pet flap to a vertical, closed position (raised portion allows door flap 10 to come to the vertical closed position quicker)

	With regard to claim 16, Porter teaches 
A portable pet door, comprising: 
a plurality of panels (13, 14) hingedly connected (12) together, wherein there is at least an upper panel (13) and a lower panel (14); a first connector (15) placed on a top portion of the upper panel (13), wherein the first connector (15) can attach 

	Porter does not teach 
wherein there is a weighted raised portion on a lower end of the pet flap

	However Dunavin teaches a pet door that has a raised portion (11) located on a bottom portion of a pet flap (10)

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Porter, to have a raised portion located on the bottom of the pet flap because the added material on the bottom of the flap will shift weight to the bottom of the panel and allow the flap to come to the closed position faster thus allowing for less wear and tear of the flap.

	With regard to claim 17, Porter teaches
the pet flap (17) is composed of rubber (“The swinging door panel 17 may be made out of the same materials as the door structure, or may be made out of a hard rubber”, column 3 lines 31-33).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Clayson (US20110232579 hereinafter Clayson).
With regard to claim 10, Porter does not teach
	The connector (15) being a hook and loop connector.

	However Clayson teaches a connection between a mount (16) and a base portion (14) by a hook and loop connector (“the mount 16 may include one side of a fastener, such as a hook and loop fastener”, paragraph [0019])

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Porter, to have a connector being a hook and loop because hook and loop connectors were known in the art to attach securely while also being able to detach easily resulting in easier assembly and disassembly.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Chang (KR101701085 hereinafter Chang).

	With regard to claim 12, Porter does not teach 
	The inner material (24) having a series of horizontal ribs
	
	However Chang teaches a upper and a lower panel (see annotated figure below) that has a series of horizontal ribs (see annotated figure below) within the inner material

    PNG
    media_image1.png
    789
    645
    media_image1.png
    Greyscale


	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Porter, to have a series of horizontal ribs because wood was known to have ribs and thus allows the door to be more insulated when used as a door panel.  


	With regard to claim 13, Porter teaches
insulation disposed (the horizontal ribs from Chang provide the inner panel with insulation disposed within) within the inner material (24)

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Dunavin in further view of Sullivan.

	With regard to claim 18, Porter does not teach a second connector located on the side of the pet door (10)

However Sullivan teaches a connector (see annotated figure below) located on a side portion (see figure 3C) of a portable pet door (25).

    PNG
    media_image2.png
    615
    588
    media_image2.png
    Greyscale

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Porter, to have a raised portion located on the bottom of the pet flap of Dunavin, to have a side connector .

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Dunavin in view of Sullivan in further view of Clayson.

	With regard to claim 19, Porter in view of Sullivan teaches
A first connector (15) and the second connector (as shown in annotated figure from Sullivan) 

However Clayson teaches a connection between a mount (16) and a base portion (14) by a hook and loop connector (“the mount 16 may include one side of a fastener, such as a hook and loop fastener”, paragraph [0019]) 

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Porter, having a raised portion located on the bottom of the pet flap of Dunavin, having a side connector of Sullivan, to have a connector being a hook and loop because hook and loop connectors were known in the art to attach securely while also being able to detach easily resulting in easier assembly and disassembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637